Citation Nr: 1610039	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  14-24 113A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, and depression.

2.  Entitlement to service connection for borderline personality disorder.

3.  Entitlement to an increased rating for bilateral tinnitus, currently rated as 10 percent disabling.

4.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from July 1976 to January 1979.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  Current jurisdiction lies with the RO in St. Petersburg, Florida.

A claim for service connection for a psychiatric disability is deemed to encompass all psychiatric diagnoses reasonably presented in the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The record reflects that the Veteran has been diagnosed with depression and anxiety disorder therefore, pursuant to Clemons, the Board has expanded the service connection claim for PTSD as reflected on the title page of this decision.

The Board further notes that in a timely October 2014 notice of disagreement, the Veteran indicated her disagreement with a December 2013 rating action denying entitlement to service connection for borderline personality disorder, entitlement to a compensable rating for bilateral hearing loss, and entitlement to an increased rating for bilateral tinnitus, currently rated as 10 percent disabling.  Pursuant to Manlincon v. West, 12 Vet. App. 238 (1999), these matters are set forth on the title page of this decision and must be remanded to the originating agency for the preparation of a Statement of the Case (SOC).

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  

The Veteran contends that she is entitled to service connection for an acquired psychiatric disorder, to include PTSD, anxiety disorder, and depression.  Specifically, the Veteran states that she experienced unwanted sexual contact and advances while she was on active duty.  She asserts that two of her superior officers had a practice of accepting sexual favors in exchange for not writing up the female service members for infractions such as tardiness or being out of uniform.  The Veteran also reports that one of the male sergeants ran his hand up her leg and under her skirt.  The Veteran further asserts that the molestation she was a victim of as a child was exacerbated by the events in service.  Evidence contained in the claims file reflects that the Veteran has been diagnosed with PTSD related to childhood abuse, military sexual trauma, and domestic violence, as well as dysthymia.  

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  See 38 U.S.C.A. § 1110 (West 2014).  However, that an injury or disease occurred in service is not enough; there must also be a chronic disability resulting from that injury or disease.  If there is no showing of the chronic disability during service, then a showing of continuous symptoms after service is required to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) (2015).  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a) ).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2015).

In order to establish service connection for a disability, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).

In this case, the Board finds that there is clear and unmistakable (obvious or manifest) evidence that demonstrates that the Veteran suffered from the effects of childhood sexual abuse, resulting in mental health issues that existed prior to service such as depression and anxiety disorder.  Therefore, the presumption of soundness has been rebutted and the Veteran may bring a claim for service connection for aggravation.  The Board finds that the Veteran appears to be credible, and there is no suggestion that the Veteran was not molested by her stepfather as a child.  In fact, the June 2014 VA examiner found her reports of childhood sexual abuse credible and attributed her current psychiatric issues to the childhood sexual abuse.  Additionally, the Veteran has reported on numerous occasions that she was molested by her stepfather as a child.  A January 1977 treatment note reflects that she reported that she was raped by her stepfather beginning at the age of 14.  She stated that she felt that sexual insecurity, nervousness, headaches, and tension at work was affecting her sleep and academic work performance.  The Veteran requested a referral to a psychiatrist.  In the referral, the physician noted a provisional diagnosis of immature personality.  An April 1977 note states that it was okay to cancel the request for the referral.  In May 2011 statements, the Veteran again reflected on the childhood sexual abuse stating that she mentally she was still trying to cope with the abuse when she encountered the staff and gunnery sergeants who wanted to trade sexual favors for not reporting various infractions.  She specifically recalled one of the sergeants sliding his hand up the inside of her thigh and telling her that he wouldn't write her up if she would "take care of his needs."  The Veteran further stated that the interaction brought back the horrible feelings she felt around her molester.  In a May 2011 stressor statement, the Veteran stated that the sexual harassment she endured exacerbated what she had already been through as a teenager.  

To satisfy the second requirement for rebutting the presumption of soundness, the government must rebut a statutory presumption of aggravation by showing, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was "due to the natural progression" of the condition.  See Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2015).

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence").  It is an "onerous" evidentiary standard, requiring that the pre-existence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

The burden of proof is on VA to rebut the presumption by producing clear and unmistakable evidence that a disability existed prior to service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The determination of whether there is clear and unmistakable evidence that a defect, infirmity, or disorder existed prior to service should be based on "thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  See 38 C.F.R. § 3.304(b)(1) (2015).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. §§ 3.304, 3.306(b) (2015).
Reviewing the evidence in the Veteran's claims file, the Board finds that there is not sufficient evidence to determine whether there is clear and unmistakable evidence either that (1) there was no increase in disability during service, or (2) any increase in disability was "due to the natural progression" of the condition.  See Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).  

A June 2014 VA examiner found that the Veteran did not meet the diagnostic criteria for PTSD, and instead diagnosed the Veteran with dysthymia.  The examiner opined that it was less likely than not that the Veteran's current psychiatric disorder was incurred in or caused by military service.  The examiner stated that the Veteran's PTSD and depression are the result of unresolved childhood sexual abuse issues, and that the claimed condition clearly and unmistakably existed prior to service but was not aggravated beyond its natural progression by an in-service event, injury, or illness.  The Board finds the opinion to be inadequate.  As noted earlier, "clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence").  It is an "onerous" evidentiary standard, requiring that the pre-existence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  Simply stating that the Veteran's condition was not aggravated is not enough to satisfy the second requirement for rebutting the presumption of soundness.  The examiner must indicate whether there is clear and unmistakable evidence that the pre-existing psychiatric condition did not increase in severity during service, or any increase in disability was "due to the natural progression" of the condition.  See Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).


Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should undertake appropriate development to obtain any outstanding, pertinent VA or private treatment records and associate them with the virtual claims file.

2.  Issue a statement of the case with regard to the issues in the December 2013 rating decision that have not been properly addressed in a statement of the case; specifically,  entitlement to service connection for borderline personality disorder, entitlement to a compensable rating for bilateral hearing loss, and entitlement to an increased rating for bilateral tinnitus, currently rated as 10 percent disabling.  Inform the Veteran of her appeal rights and that she must perfect an appeal if she desires appellate review of these issues.

3.  Schedule the Veteran for a VA examination with an examiner other than the one who conducted the June 2014 VA examination.  The examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  The examiner should consider the Veteran's reports of his in-service injuries and subsequent symptoms as credible.  The examiner should provide the following information:

(a) Diagnose all psychiatric disabilities found.  The examiner should take into account the fact that the Veteran has current diagnoses of anxiety disorder, and depression which have been found to pre-exist service.

(b) The examiner should indicate whether there is clear and unmistakable evidence that any pre-existing psychiatric condition, to include anxiety disorder and depression, did not increase in severity during service.

(c) IF there is an increase in severity, the examiner should indicate whether there is clear and unmistakable evidence that any increase in severity was due to the natural progression of the disease.  

The examiner should note that "clear and unmistakable evidence" means that the evidence cannot be misinterpreted and misunderstood, i.e. is undebatable.

(d) IF there is an increase in severity not due to the natural progression of the condition, the examiner should indicate whether the Veteran's current psychiatric disability (or disabilities) are related to the in service increase in severity or not.   

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to a particular question.

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




